Memorandum:
The ruling of the court excluding the evidence as to the value of medical services was correct. Goldman and Halpern, JJ., concur in result in the following memorandum: Upon the record before us, we do not reach the question of the propriety of the court’s ruling for the reason that the verdict of the jury was adequate even if the excluded items were included. (Appeal by plaintiff from judgment of Ontario Trial Term for plaintiff in an automobile negligence action.) Present —Williams, P. J., Goldman, Halpern, McClusky and Henry, JJ.